Wright, J.,
dissenting. I believe the Industrial Commission’s discussion of claimant’s nonallowed conditions is so unclear that the correct course of action is to reverse the judgment of the court of appeals and return the cause to the commission for the issuance of a clarification and amended order.
By stating that the finding and award were based upon the reports of Drs. Dinkin, Patil, and Dillahunt, the commission obviously addressed the allowed conditions. However, the additional language in the report, to which the majority alluded, makes it unclear as to whether the claimant’s nonallowed conditions served as a basis for the commission’s finding of permanent total disability or whether the commission merely acknowledged its awareness of these conditions.
Accordingly, I respectfully dissent.
Moyer, C.J., concurs in the foregoing dissenting opinion.